DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0290855 to Moore et al. in view of U.S. Patent Application Publication 2015/0297227 to Huitema et al.
U.S. Patent Application Publication 2011/0290855 to Moore et al. discloses a surgical stapler
and associated method of operating the stapler comprising articulating an end effector 5012 about a
plurality of different axes CA1, CA2, CA3, CA4, LT (Note: Figs. 125 and 126) to position the end effector
5012 in a desired position relative to tissue, rotating a clamp drive screw 5160 to clamp tissue between
an anvil 5070 and cartridge 5080 of end effector 5012 (Note: Fig. 95), and rotating a firing drive screw
5130 to fire staples into tissue, wherein the stapling instrument could be handheld or robotically
operated (Note: Figs. 1 and 14 for example), the cartridge being reloadable (Note: paragraphs [0312]
and [0313]), wherein firing of member 3720 is prevented by blocking member 3730 (Note: Figs. 71 and
74), and various controller 1001 operations for preventing instrument actuation of motor 562.
However, U.S. Patent Application Publication 2011/0290855 to Moore et al. lacks the
projections on the end effector cartridge, as well as the specifically recited blocking functions of the
firing member by the motor. It is notoriously well known to provide surgical instruments with various
lockout means for preventing operation due to improper cartridge placement, incompatible cartridge
installation, incomplete drive cycles, RFID identifiers for device components, etc. depending on the
desired function. Therefore, it would have been obvious to one skilled in the art to block instrument
operation of U.S. Patent Application Publication 2011/0290855 to Moore et al. utilizing the methods set
forth in dependent claims 7-17 since to do so is within the engineering purview of the skilled artisan
concerned with preventing unwanted instrument operation.
U.S. Patent Application Publication 2015/0297227 to Huitema et al. discloses a surgical stapler 10 comprising an end effector 16 including an anvil 20 pivotally connected to a cartridge channel 22 for clamping tissue and applying staples thereto, wherein the cartridge channel receives a staple cartridge 2000 therein (Note: Figs. 23, 54A-C and 55) including a plurality of rounded projections 2051 extending therefrom which are capable of preventing movement of tissue clamped in the end effector (Note: paragraph [0304]).  In view of the teachings of U.S. Patent Application Publication 2015/0297227 to Huitema et al., it would have been obvious to one skilled in the art to provide the cartridge of U.S. Patent Application Publication 2011/0290855 to Moore et al. with rounded projections thereon in order to more effectively retain tissue clamped between the end effector jaws.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731